DETAILED ACTION

Drawings
The drawings filed 7-8-22 (Figures 1 and 4) have been accepted by the examiner. The drawings filed 9-21-20 Figures 2, 3, 5, and 6) have been accepted by the examiner.

Claim Rejections - 35 USC § 112
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 are indefinite in that the claims do not define to what velocity the velocity of the cutting carriage equals. Claims 3 and 11 are indefinite in that the claims do not define to what velocity the velocity of the tape movement equals.

Allowable Subject Matter
Claims 1 and 11, and thus dependent claims 2-20 and 12-19, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: claim 1, Hagman alone or in combination with the prior art of record does not teach or fairly suggest a cutting assembly for a tape lamination head that applies a plurality of composite tape segments, comprising: a cutter carriage configured to slide linearly relative to the tape lamination head and adjacent to composite tape in a direction of composite tape movement; and a cutter assembly, carried by the cutter carriage, comprising a cutting blade and a cutting anvil, wherein the cutting blade is configured to cut the composite tape while the cutting carriage is moving at a velocity equal to the velocity of the composite tape moving through the tape lamination head.
The following is a statement of reasons for the indication of allowable subject matter: claim 11, see the Office action mailed 4-14-22 at page 9.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The amendments and comments filed 7-8-22 have been entered and fully considered. In view of Applicant’s comments at pages 7-8, the prior art rejection of Hagman is withdrawn. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA L GRAY/Primary Examiner, Art Unit 1745